Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

)
GLENN E. SEBRIGHT, ) CIVIL ACTION NO.
) 1:21-cv-11243
Plaintiff, )
)
Vv. )
)
UNITED STATES DEPARTMENT OF ) PLAINTIFF DEMANDS
VETERANS AFFAIRS, j TRIAL BY JURY
)
Defendant. )
)

 

PLAINTIFF’S COMPLAINT FOR DECLARATORY JUDGMENT

NOW COMES the Plaintiff, GLENN E. SEBRIGHT (hereinafter “Plaintiff’), by and
through the undersigned counsel, and hereby files this Complaint for Declaratory Judgment, and
requests this Court to determine and declare Plaintiff's rights and status concerning entitlement to
a release of a lien issued by Defendant, UNITED STATES DEPARTMENT OF VETERANS
AFFAIRS (“the VA” or “Defendant”) and states as follows:

PARTIES
1. Plaintiff Glenn E. Sebright is a Navy veteran who resides in DeKalb County in the
State of Illinois and receives veterans disability benefits and treatment from the United States
Department of Veterans Affairs.
2. The United States Department of Veterans Affairs is a federal governmental
agency, which provides services, including disability benefits, for current and former members
of the armed services throughout the United States, located at 810 Vermont Avenue, N.W.,

Washington D.C. 20420, and currently provides disability benefits to Glenn. E. Sebright.

 
Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 2 of 10

JURISDICTION AND VENUE

3, This Court is vested with subject matter jurisdiction pursuant to 28 U.S.C. § 1331,
Plaintiff's claims arise under or relate to 42 U.S.C. § 2651, and the Administrative Procedure
Act, 5 U.S.C. § 701 et seg. Venue in this judicial district is proper under 28 U.S.C. § 1391(c)
because, based on information and belief, Defendant has sufficient minimum contacts with this
district for purposes of personal jurisdiction.

STATEMENT OF FACTS

4, Plaintiff seeks declaratory relief pursuant to 28 U.S.C. § 2201, the Administrative
Procedure Act, 5 U.S.C. § 701 et seg., and Rule 57 of the Federal Rules of Civil Procedure to
determine the parties’ rights, obligations, and liabilities under a lien issued by Defendant.
Plaintiff seeks a determination as to whether they are entitled to a release of a VA lien for
medical bills arising from treatment of injuries indisputably incurred or aggravated due to
military service.

5, Mr. Sebright is a Navy veteran and retired volunteer firefighter who was diagnosed
with mesothelioma, which was incurred and/or aggravated by inhaling airborne asbestos
particles during his Naval service.

6. Mr. Sebright served as a machinist mate in the United States Navy during the late
1960s into the 1970s and regularly worked in boiler rooms on various ships where he was
constantly exposed to and inhaled asbestos dust, fibers and particles from asbestos-containing
products. Mr. Sebright served aboard the USS Boston (CA-69), and the USS Little Rock (CLG-
4), and was continuously surrounded by, and worked with, the following asbestos-containing

products and equipment:

 
 

Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 3 of 10

 

 

 

 

 

 

 

 

LOCATION DATES EXPOSURE
USS Boston 10/1968 - 04/1970 | Asbestos-containing thermal insulation, dry
Boston Naval Shipyard, insulation powder, packing, gaskets, piping,
Massachusetts and insulation from pumps, valves, and
boilers.
USS Little Rock 09/1974 - 09/1976 | Asbestos-containing thermal insulation, dry
Gaeta, Italy insulation powder, packing, gaskets, piping,
and insulation from pumps, valves, and
boilers.
7. On April 19, 2016, Mr. Sebright was diagnosed with mesothelioma. Plaintiff filed

two original actions, Civil Action Nos. 19-0564 and 19-0565, in Middlesex Superior Court in
Massachusetts state court on February 28, 2019. In both actions, Plaintiff named multiple
manufacturers and suppliers of asbestos-containing products that allegedly exposed Mr.
Sebright to asbestos dust while working as a machinist mate for the United States Navy from
the late 1960s into the 1970s. On March 28, 2019, Civil Action No. 19-0565, was removed to
this Court under the Federal Officer Statute, 28 U.S. Code § 1442.' All claims were recently
resolved in both cases without trial.

8. Shortly after Mr. Sebright was diagnosed with mesothelioma, Defendant deemed
Mr. Sebright’s mesothelioma disability 100% service connected. Although Mr. Sebright was
additionaily exposed to asbestos after his Naval career, Defendant concedes, as it must, that Mr.
Sebright’s mesothelioma was incurred or aggravated by his exposure to asbestos in the Navy,

and thus his mesothelioma does not constitute a ‘non-service-connected’ disability.

 

) See Sebright, et al. v. Gen. Elee. Co., et al., 1:19-cv-10593-WGY.

 
Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 4 of 10

9, 42 U.S.C. § 2651 requires the VA to provide medical care to Veterans free of
charge, with an exception to non-service-connected disabilities? where a third party is found
liable.

10. Neither party disputes that Mr. Sebright’s mesothelioma was incurred or
aggravated by his exposure to asbestos in the Navy. Consequently, because Mr. Sebright’s
exposure to asbestos while serving in the U.S. Navy was concededly a causal or aggravating
factor in his development of mesothelioma, Defendant is not entitled to reimbursement under
42 ULS.C. § 2651.

11. Nevertheless, on November 15, 2019, Defendant directed a letter to Plaintiff's
counsel, asserting a purported lien against Mr. Sebright’s tort suit recovery in the amount of
$656,521.80.2 The Ledger of Billed Charges submitted by Defendant detailed Mr. Sebright’s
treatments, all of which were related to his service-connected mesothelioma or related breathing
problems.*

12. Although Defendant expressly acknowledged and does not dispute that Mr.
Sebright’s condition is 100% service-connected, Defendant still asserts it is entitled to
reimbursement of Mr. Sebright’s treatment at veteran’s facilities under 42 U.S.C. § 2651(a)

because third-party tortfeasors were also responsible for causing Mr. Sebright’s mesothelioma.”

 

? 38 U.S.C. Section 101(17) (“non-service-connected disabilities “means, with respect to disability or death, that
such disability was not incurred or aggravated, or that the death did not result from a disability incurred or
aggravated" in the line of duty in the active military, naval or air service.”), See also Dep’t of Veterans Affairs, VA
Subrogation — Request VA Medical Bills, Jun. 30, 2021, (https:/;www.va.cov/OGCCollections.asp) (last visited July
20, 2021); 38 U.S.C, § 1729.

3 See Lien Letter and Ledger of Billed Charges, November 15, 2019, attached as Composite Exhibit A.

4 See Exhibit A.

°42 U.S.C. § 2651 (a) ("in any case in which a veteran is furnished care or services under this chapter for a non-
service-connected disability..., the United States has the right to recover or collect reasonable charges for such care
or services (as determined by the Secretary) from a third party to the extent that the veteran (or the provider of the
care or services) would be eligible to receive payment for such care or services from such third party if the care or
services had not been furnished by a department or agency of the United States.")
Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 5 of 10

The VA purports they are entitled to payment pursuant to 42 U.S.C. § 2651(a) which provides,
in part:
"in any case in which a veteran is furnished care or services under this chapter for a non-
service-connected disability... the United States has the right to recover or collect
reasonable charges for such care or services (as determined by the Secretary) from a third
party to the extent that the veteran (or the provider of the care or services) would be eligible

to receive payment for such care or services from such third party if the care or services
had not been furnished by a department or agency of the United States."

38 U.S.C. § 1729(a)(1) (emphasis added).

13, Plaintiff's co-counsel responded to Defendant on June 5, 2020° by providing the
applicable statutes, yet Defendant has not provided a response nor a lien release letter to date,’
14. Even if the VA lien were appropriate, which it clearly is not, the underlying suit against
the various product manufacturers also contained derivative claims for loss of consortium for Mr.
Sebright’s wife, Suzanne, and loss of parental society for Mr. Sebright’s disabled daughter, Caitlin.
Portions of all settlements must be attributed to the damages suffered by Mr. Sebright’s family, yet the

VA has asserted a lien that does not consider the settlement proceeds being attributed to these

damages.
CAUSE OF ACTION
COUNTI
DECLARATORY RELIEF
15. Plaintiff incorporates all paragraphs set out above as if fully set out herein.

16, Pursuant to 28 U.S.C. § 2201, the APA, and Rule 57 of the Federal Rules of Civil

Procedure, Plaintiff seeks a declaration by this Court to release Plaintiff of Defendant’s lien as

 

5 See Letter to Defendant, June 3, 2020, attached as Exhibit B.
? See Email Correspondence from Defendant, attached as Exhibit C.
Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 6 of 10

Defendant is not entitled to reimbursement under 42 U.S.C. § 2651 for treatment related to Mr.
Sebright’s service-connected disabilities.

17. Defendant has a right of recovery from a tortfeasor that is subrogated to an
applicable plaintiff's claim against the tortfeasor.® Section 2651 of Title 42, United States Code,
provides in pertinent part as follows:

(a) Conditions; exceptions; persons liable; amount of recovery; subrogation; assignment.
In any case in which the United States is authorized or required by law to furnish hospital,
medical, surgical, or dental care and treatment (including prostheses and medical
appliances) to a person who is injured ... under circumstances creating a tort liability upon
some third person ... to pay damages therefore, the United States shall have a right to
recover from said third person the reasonable value of the care and treatment so furnished
or to be furnished and shall, as to this right be subrogated to any right or claim that the
injured ... person ... has against such third person to the extent of the reasonable value of
the care and treatment so furnished or to be furnished. The head of the department or
agency of the United States furnishing such care or treatment may also require the injured
... person ... to assign his claim or cause of action against the third person to the extent of
that right or claim. ..... (c) Veterans’ exception. The provisions of this section shall not
apply with respect to hospital, medical, surgical, or dental care and treatment (including
prostheses and medical appliances) furnished by the Veterans’ Administration to an eligible
veteran for a service-connected disability under the provisions of chapter 17 of title 38,
United States Code.

42 U.S.C. § 2651 (emphasis added).

18. Although Section 2651(a) of Title 42 grants the government the right to recover
from a third party who is liable for a tortious injury, it grants no right to the government to
recover from the injured party directly, nor does it allow the government to recover from funds
paid out to the injured individual by the third party.” The plain meaning of 42 U.S.C. § 2651
clearly indicates Defendant would not be able to recover from Mr. Sebright directly in this

manner.

 

8 See 42 U.S.C. § 2651(a).
° Holbrook v Anderson Corp., 996 F.2d 1339, 1341 (Ist Cir., 1993).

 
Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 7 of 10

19, Additionally, Section 2651(c) of Title 42 clearly refers to medical services provided
by the Veterans Administration to an eligible veteran for a service-connected disability. The
VA does not take exception to 42 U.S.C. § 2651(a) through 42 U.S.C. § 2651(e) the Veterans”
Exception because Mr. Sebright’s complaints of exposure to asbestos are directly related to his
time in the service and therefore his complaints are for a service-connected disability. The
relationship between the government and its sailors is distinctly federa] in nature and is to be
governed by federal law. There remains no federal statute or regulation which authorizes the
collection of expenses for medical care from a veteran, such care is needs-based and
reimbursement required only where the disability is non-service connected.!”

20. The Federai Tort Claims Act makes the federal government liable “in the same
manner and to the same extent as a private individual under the same circumstances” regarding
tort claims according to 28 U.S.C. § 2674. However, the government did not intend to have the
Federal Tort Claims Act extended to military personnel to bring tort claims suits for military
injuries because of the availability of VA reimbursement through Veteran’s Benefits.!!
Therefore, the VA’s claim that because it is not a defendant in the underlying tort suit, it is owed
compensation, is invalid because the government specifically prevents military personnel from
bringing tort claim suits for their military injuries.

21, This is laid out in the discretionary function immunity exception to the Federal
Tort Claims Act which bars claims “based upon the exercise or performance or the failure to
exercise or perform a discretionary function or duty on the part of a federal agency or an

employee of the Government, whether or not the discretion involved be abused.” (28 U.S.C. §

 

10 US. vy. Harleysville Mut. Cas. Co., 150 F. Supp. 326, 331 (4th Cir., 1957).
1 Jaffee v. United States, 663 F.2d 1226, 1239 (3d Cir. 1981).

 
 

Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 8 of 10

2680(a)}. This exception has been held to bar claims based on the VA’s negligence in failing to
inspect homes for asbestos before sale,!* government's failing to warn of the risk of asbestos
aboard naval ships,'? the lack of due care by the government in maintaining and constructing
asbestos-containing ships,'* and in the government’s failure to develop a policy for asbestos
safety in shipyards or any general policy regarding asbestos at all.'>

22. Under this exception, servicemen are unable to file tort claims against the
government during service and their only opportunity to recover depends on VA compensation.
Mr. Sebright is entitled to this compensation from the VA because he cannot name them in a
federal tort suit and because he suffers from a 100% service-connected disability.

23. Finally, under 42 U.S.C. § 2651, the VA may, under unique circumstances, recover
a portion of monies paid for a covered person’s medical expenses relative to non-service-
connected disabilities, where a third party is found liable. Pursuant to 38 U.S.C. § 101(17), the
term non-service-connected disabilities means, “with respect to disability or death, that such
disability was not incurred or aggravated, or that the death did not result from a disability
incurred or aggravated in the line of duty in the active military, naval or air service.”

24. Mr. Sebright’s disability does not meet the statutory definition of “non-service-
connected” because he presents a “well-grounded claim” that his diagnosis is service-connected.
Specificaily, Plaintiff presents medical evidence connecting his asbestos exposure during

service and his diagnosis of mesothelioma.!®

 

22 Kane v. U.S. 15 F.3d 87, 88-89 (8th Cir., 1994).

13 Seq--Land Service, inc. v. U.S.A. Gd Cir., 1990).

4 Gordon v Lykes Bros. S.S. Co., 835 F.2d 96 ,96 (Sth Cir., 1988).

5 Shuman v. U.S., 765 F.2d 283, 290 (1st Cir., 1985): Taylor v. John Crane, inc., 6 Cal. Rptr. 3d 695, 698 (Cal.
App. 4th, 2003).

‘6 Murphy v. Derwinski, | Vet. App. 78 (1990).
Case 1:21-cv-11243-LTS Document1 Filed 07/30/21 Page 9 of 10

25, Ultimately, Mr. Sebright’s exposure to asbestos outside of his naval service was
minimal. Mr. Sebright’s exposure, including Mr. Sebright’s deposition testimony and medical
records, do not establish a causal or substantial link between Mr. Sebright’s asbestos exposure
outside of his naval service and his mesothelioma diagnosis.

26, Lastly, Defendant fails to provide any medical evidence to substantiate their belief
that Mr. Sebright’s mesothelioma is non-service-connected. In order to prevail on their claim,
Defendant must provide “reasons or bases” for their medical conclusions; “mere statements of
opinion” alone will not suffice.!”

27. Therefore, because Mr. Sebright’s injury is not one for which the VA may seek
benefits pursuant to 42 U.S.C. § 2651, this Court should release Plaintiff from Defendant’s lien.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court order the following equitable and declaratory
relief:

a. Declaratory judgment that, pursuant to the terms of the United States Code, Plaintiff
is not obligated to pay for care or services related to Mr. Sebright’s service-
connected disability;

b. Declaratory judgment that enumerates Plaintiffs and Defendant's individual rights,
duties, and liabilities under the lien with respect to whether or not Defendant is
permitted to collect payment;

c. Remove the lien attributed to Mr. Sebright because, under relevant law, Defendant

is not entitled to reimbursement for Mr. Sebright’s service-related disabilities; and

 

td.
Case 1:21-cv-11243-LTS Document 1 Filed 07/30/21 Page 10 of 10

d. This Court grant such further available relief, including attorneys’ fees and costs of

this action, as may be just, lawful and equitable.

Dated: July 30, 2021 Respectfully submitted,

     
  

  

Christepher P. herP Dally Esq,
BBO No>@48402
Duffy Law > S
Masonic Temple Building

70 Washington Street, Suite 312
Salem, MA 01970

(978) 414-5714

dufty@cpduttylaw.com

 
